Exhibit 10.17

 

THE NASDAQ OMX GROUP, INC. EQUITY INCENTIVE PLAN

AMENDMENT TO NONQUALIFIED STOCK OPTION AGREEMENTS

 

AMENDMENT TO NONQUALIFIED STOCK OPTION AGREEMENTS (“Amendment”) dated as of
January 20, 2010, between The NASDAQ OMX Group, Inc. (formerly known as The
Nasdaq Stock Market, Inc.) (the “Company”), and David P. Warren (the
“Optionee”):

 

RECITALS:

 

The Company maintains The NASDAQ OMX Group, Inc. Equity Incentive Plan (formerly
known as The Nasdaq Stock Market, Inc. Equity Incentive Plan) (the “Plan”).

 

Under the terms of the Plan and a Nonqualified Stock Option Agreement dated as
of February 14, 2001, between the Company and the Optionee (the “February 2001
Agreement”), the Company granted to the Optionee non-qualified stock options to
purchase all or any part of an aggregate of 55,700 shares of the common stock,
par value $0.01, of the Company at a purchase price of $13.00 per share.

 

Under the terms of the Plan and a Nonqualified Stock Option Agreement dated as
of February 18, 2004, between the Company and the Optionee (the “February 2004
Agreement”), the Company granted to the Optionee non-qualified stock options to
purchase all or any part of an aggregate of 75,000 shares of the common stock,
par value $0.01, of the Company at a purchase price of $9.15 per share.

 

Under the terms of the Plan and a Nonqualified Stock Option Agreement dated as
of November 15, 2004, between the Company and the Optionee (the “November 2004
Agreement”), the Company granted to the Optionee non-qualified stock options to
purchase all or any part of an aggregate of 150,000 shares of the common stock,
par value $0.01, of the Company at a purchase price of $7.35 per share.

 

Under the terms of the Plan and a Nonqualified Stock Option Agreement dated as
of December 13, 2006, between the Company and the Optionee (the “December 2006
Agreement” and collectively with the February 2001 Agreement, the February 2004
Agreement and the November 2004 Agreement, the “Option Agreements”), the Company
granted to the Optionee non-qualified stock options to purchase all or any part
of an aggregate of 28,801 shares of the common stock, par value $0.01, of the
Company at a purchase price of $35.92 per share.

 

The Optionee terminated his employment with the Company December 31, 2009.

 

The Management Compensation Committee of the Company’s Board of Directors (the
“Committee”) determined to amend the terms of the Option Agreements, on the
terms and conditions set forth herein, so as to provide the Optionee an
extension of time from 90 days to 1 year after the date of termination to
exercise his vested options.

 

NOW, THEREFORE, the parties hereto amend the Option Agreements, effective as of
October 21, 2009, so as to memorialize such determination by the Committee, as
follows:

 

1. Section 5(d) of the February 2001 Agreement, Section 4(d) of the February
2004 Agreement, Section 4(d) of the November 2004 Agreement and Section 4(d) of
the December 2006 Agreement are each hereby amended in their entirety to read as
follows:

 

“If the Optionee’s employment with the Company terminates for any reason other
than those set forth in Sections (a) through (c) above, unvested Options shall
be deemed canceled and forfeited on the date of the Optionee’s termination of
employment without further consideration to the Optionee. Vested Options, if
any, shall remain exercisable for a period ending on the earlier of: (i) one
year following such termination of employment or (ii) the Expiration Date, and
shall thereafter be deemed canceled and forfeited without further consideration
to the Optionee.”

 

2. In all other respects, all other provisions of the Option Agreements shall
remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment. By
execution of this Amendment, the Optionee acknowledges receipt of a copy of the
Plan.

 

The NASDAQ OMX Group, Inc.

/s/ William H. Morgan

Name:

 

William H. Morgan

Title:

 

Senior Vice President, Global HR

 

Optionee

/s/ David P. Warren

David P. Warren

 

2